ACCEPTED
                                                                                                          14-15-00064-cr
                                                                                         FOURTEENTH COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                   12/11/2015 8:56:58 AM
                                                                                                   CHRISTOPHER PRINE

      Harris County Public Defender’s Office                                                                      CLERK


1201 Franklin Street, 13th Floor                                             Office No.: 713-368-0016
Houston, Texas 77002                                                           Fax No.: 713-368-9278
                                                                                      FILED IN
December 10, 2015                                                              14th COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
Clerk of the Court                                                             12/11/2015 8:56:58 AM
Fourteenth Court of Appeals                                                    CHRISTOPHER A. PRINE
                                                                                        Clerk
301 Fannin Street, Room 245
Houston, Texas 77002

Re: William Marks vs. The State of Texas; COA Nos. 14-15-00064-CR; 14-15-00065-CR; and 14-15-
00066-CR

To the Clerk:

I represent Mr. William Marks on the direct appeal of his convictions for three counts of violating the
private securities act. The trial court cause numbers are 1852392, 1852393, and 1852394. In the
Fourteenth Court of Appeals, the case numbers are 14-15-00064-CR, 14-15-00065-CR, and 14-15-00066-
CR. Pursuant to Texas Rule of Appellate Procedure 34.6(d), on December 4, 2015, I requested that the
court reporter, Ms. Sandra Powell, prepare, certify and file in this Court a supplemental reporter’s record
to include the following relevant items:

        A hearing conducted on the record on November 13, 2014 that was presumably in consideration
of the state’s Motion to Amend the Indictment

This court can order the court reporter to comply with this request and because the brief is now due on
December 18, 2015, I hereby request that such an order be made.

Thank you for your cooperation.
Very truly yours,


/s/ Daucie Schindler
Daucie Schindler
Assistant Public Defender
Texas Bar Number 24013495
Daucie.Schindler@pdo.hctx.net
(713) 368-0016

cc:    Harris County District Attorney’s Office
       Appellate Division